DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21,28,36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21,28,36 recite “at least two long sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active region, the routing region, and the edge region”. However, this feature is not described in the specification. 
Claims 22-27,29-35,37-40 are rejected as depending upon the independent claims 21,28,36.
Response to Arguments
Applicant’s arguments with respect to claims 21,28,36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26,28-32,34-36,38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (U.S Pub No. 2011/0048813 A1, hereinafter referred to “Yilmaz’813”) in view of Chang et al. (U.S Solven et al. (US Pub 2015/0116254 A1), and Tang et al. (US Pub 2010/0163394 A1).
Regarding Claim 21, Yilmaz’813 teaches a capacitive sensor array (a capacitive sensor array, e.g. Figs.7A and 7D, paragraph [0032]), comprising:
[AltContent: rect][AltContent: textbox (Edge region)][AltContent: textbox (Routing region)][AltContent: rect]
    PNG
    media_image1.png
    2541
    691
    media_image1.png
    Greyscale

a first plurality of long sensor electrodes disposed within an active sensing region (paragraph [0032], Fig.7D shows an exploded view of one of electrode units shown in Fig.7A. The electrode unit ; a second plurality of short sensor electrodes disposed within the active sensing region (drive electrodes 241-246 and 251-256, Fig.7D), wherein the second plurality of short sensor electrodes comprises:
a first group of short sensor electrodes (a first group comprises drive electrodes 241,243,245,251,253,255; Fig.7D), and 
a second group of short sensor electrodes (a second group comprises drive electrodes 242,244,246,252,254,256; Fig.7D), and 
wherein at least one short sensor electrode of the first group of short sensor electrodes is disposed on first side of an adjacent pair of galvanically isolated long sensor electrodes of the first plurality of long sensor electrodes and at least another short sensor electrode of the first group of short sensor electrodes is disposed on a second side of the adjacent pair of galvanically isolated long sensor electrodes of the first plurality of long sensor electrodes (Fig.7D, for example, in the first group, the drive electrodes 241,243,245 are disposed on left side of a pair of sense electrodes 260A and 260B while the drive electrodes 251,253,255 are disposed on right side of the pair of sense electrodes 260A and 260B. Para. [0092], the two sense electrodes 260A, 260B may be sensed individually. Thus, the sense electrodes 260A and 260B are galvanically isolated from each other), the at least one short sensor electrode and the at least another short sensor electrode are aligned along a second axis and electrically coupled through a routing region (Fig.7D, for example, the drive electrodes 241 and 251 are aligned along a horizontal axis and coupled through a routing region); wherein at least two long sensor electrodes are coupled to teach other (Fig.7D, [0092,0093], two sense electrodes 260A and 260B are connected to each other and may be sensed together).
Yilmaz’813 does not teach that a plurality of bonding pads disposed in an edge region, the plurality of bonding pads electrically coupled to the first plurality of long sensor electrode and the second plurality of short sensor electrodes; at least two short sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active sensing region, the routing region, and the edge region.

    PNG
    media_image2.png
    2640
    1766
    media_image2.png
    Greyscale

Chang teaches a plurality of bonding pads disposed in an edge region, the plurality of bonding pads electrically coupled to the first plurality of long sensor electrode and the second plurality of short sensor electrodes (Fig.4, Chang discloses a touch panel comprising a plurality of small electrodes 420 and a plurality of long electrodes 430. The touch panel comprises a plurality of bonding pads 450 disposed in an edge region and electrically coupled to the small electrodes); at least two long sensor electrodes are coupled to only through at least one of the plurality of bonding pads (see Fig.4, the sensor electrodes 430 are connected to bonding pad 470).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 to include the method of providing a plurality of bonding pads in an edge portion to electrically coupled to small electrodes and long electrodes as taught by Chang. Such a modification is the result of combining prior art elements according to known methods 
Yilmaz’813 and Chang do not teach that the first group of short sensor electrodes electrically coupled to each other; the second group of short sensor electrodes electrically coupled to each other; and wherein the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis; wherein at least two short sensor electrodes of the first group of short sensor electrodes are coupled to each other.
Solven teaches that the first group of short sensor electrodes electrically coupled to each other; the second group of short sensor electrodes electrically coupled to each other (Fig.4, Solven discloses a touch panel comprising a plurality of sensors including a first group of sensors 411A and a second group of sensors 411B. The sensors in each group are connected to each other); wherein the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis (Fig.4, the sensors 411A and the sensors 411B are arranged alternate along a vertical axis as shown in Fig.4); wherein at least two short sensor electrodes of the first group of short sensor electrodes are coupled to each other (Fig.4, sensors in a first group of short sensors (e.g., a first group of sensors 411A or a second group of sensors 411B) are coupled to each other. Fig.2A, para.[0056], the sensors are connected to a controller 218 through connectors 217. Therefore, the sensors 411A are coupled to each other through a connector. Similarly, the sensors 411B are coupled to each other through another connector).

    PNG
    media_image3.png
    1691
    1781
    media_image3.png
    Greyscale

(Fig.4 of Solven is reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 and Chang to include the method of interconnecting sensors to form a first group and a second group which are arranged alternate along a vertical axis as taught by Solven. Accordingly, the drive electrodes 241,243,245,251,253,255 of Yilmaz’813 are connected together to form a first group of drive electrodes and the drive electrode 242,244,246,252,254,256 are connected together to form a second group of drive electrodes. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch panel of Yilmaz’813 as modified by including a method of interconnecting sensors as taught by Solven is known to yield a predictable result of simplifying the touch panel since it reduces a number of wirings. Thus, a person of ordinary skill would have 
Yilmaz’813, Chang, and Solven do not teach that at least two long sensor electrodes are coupled through at least one connection outside the active sensing region, the routing region, and the edge region.
Tang teaches that sensor electrodes are coupled through at least one connection outside the active sensing region, the routing region, and the edge region (Fig.1, first electrode 311 and second electrodes 321 are connected to a connector 7 through connections (e.g., conductive fingers 73,74; linking lines 76) which are outside the touch panel. Therefore, the connections in the connector 7 are outside the active sensing region, the routing region, and the edge region as claimed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz; Solven, and Chang to include the connector of Tang such that the connector provides connections between the touch panel and the controller. Accordingly, a combination of Yilmaz’813, Chang, Solven, and Tang further teach at least two sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active sensing region, routing region, and the edge region. The motivation would have been in order to simplify the single layer structure and attain low manufacturing costs (Tang, [0007]).
Regarding Claim 22; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 21 as described above. Yilmaz’813 further teaches a first long sensor electrode of the adjacent pair of galvanically isolated long sensor electrodes forms a first unit cell with the at least one short sensor electrode of the first group of short sensor electrodes, and a second long sensor electrode of the adjacent pair of galvanically isolated long sensor electrodes forms a second unit cell with the at least one short sensor electrode of the first group of short sensor electrodes (Fig.7D, [0092], drive electrodes 241 and 251 form unit cells with sense electrodes 260B and 260A, respectively).
Regarding Claim 23; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 21 as described above. Yilmaz’813 further teaches a first long sensor electrode of the adjacent pair of galvanically isolated long sensor electrodes forms a first unit cell with the at least one short sensor electrode of the second group of short sensor electrodes, and a second long sensor electrode of the adjacent pair of galvanically isolated long sensor electrodes forms a second unit cell with the at least one short sensor electrode of the second group of short sensor electrodes (see Fig.7D with respect to drive electrodes 242, 252 form unit cells with sense electrodes 260B and 260A, respectively).
Regarding Claim 24; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 21 as described above. Yilmaz’813 teaches short sensor electrodes (e.g., 241 and 251, Fig.7D) disposed on opposite sides of the adjacent pair of galvanically isolated long sensor electrodes are electrically coupled through routing traces in the routing region (see Fig.7D).
Yilmaz’813 does not teach short sensor electrodes of the first and second groups of short electrodes are electrically coupled to each other through routing traces. 
Solven teaches short sensor electrodes of the first and second groups of short electrodes are electrically coupled to each other through routing traces (see analysis of claim 21). 
The motivation is the same as the rejection of claim 21.
Regarding Claim 25; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 21 as described above. Yilmaz’813 further teaches short sensor electrodes disposed on opposite sides of the adjacent pair of galvanically isolated long sensor electrodes are electrically coupled through routing traces (Fig.7D). Yilmaz’813 does not teach short sensor electrodes coupled to bonding pads in the edge region. Chang teaches short sensor electrodes coupled to bonding pads in the edge region (see Fig.4). The motivation is the same as claim 21.
Regarding Claim 26; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 21 as described above. Yilmaz’813 further teaches the short sensor electrodes are electrically coupled to each other through a routing trace in the routing region (Fig.7D).
Yilmaz’813 does not teach a first pad of the plurality of bonding pads is electrically coupled to a first short sensor electrode of the first group of short sensor electrodes and to a second short sensor electrode of the first group of short sensor electrodes. Chang teaches the plurality of bonding pads are electrically coupled to a first short sensor electrode of the first group of short sensor electrodes and to a second short sensor electrode of the first group of short sensor electrodes (Fig.4). The motivation is the same as claim 21.
Yilmaz’813 does not teach short sensor electrodes of the first and second groups of short electrodes are electrically coupled to each other through routing traces. 
Solven teaches short sensor electrodes of the first and second groups of short electrodes are electrically coupled to each other through routing traces (see analysis of claim 21). 
The motivation is the same as the rejection of claim 21.
Accordingly, a combination of Yilmaz’813, Chang, and Solven further teaches that a first pad of the plurality of bonding pads is electrically coupled to a first short sensor electrode of the first group of short sensor electrodes and to a second short sensor electrode of the first group of short sensor electrodes.
Regarding Claim 28, Yilmaz’813 teaches a capacitive sensor array comprising: 
a plurality of long sensor electrodes disposed as adjacent pairs in an active region (Figs.7A and 7D, sense electrodes 260A and 260B); 
a plurality of short sensor electrodes disposed in the active region and disposed on a first side of adjacent pairs of galvanically isolated long sensor electrodes and on a second side of adjacent pairs of galvanically isolated long sensor electrodes (Figs.7A and 7D, para.[0092]), the plurality of short electrodes comprising: 
a first group of short sensor electrodes (a first group comprises drive electrodes 241,243,245,251,253,255; Fig.7D), wherein short sensor electrodes on the first side and the second side of the adjacent pairs of galvanically isolated long sensor electrodes are electrically coupled to each other by routing traces disposed at least in part in an routing region (e.g., drive electrodes 241 and 251 are coupled to each other in a routing region, see Fig.7D), and 
a second group of short sensor electrodes (a second group comprises drive electrodes 242,244,246,252,254,256; Fig.7D), wherein short sensor electrodes on the first side and the second side of the adjacent pairs of galvanically isolated long sensor electrodes are electrically coupled to each other by routing traces disposed at least in part in the routing region (e.g., a second group of drive electrodes 241 and 252 are coupled to each other in the routing region, Fig.7D); wherein at least two long sensor electrodes are coupled to teach other (Fig.7D, [0092,0093], two sense electrodes 260A and 260B are connected to each other and may be sensed together).
Yilmaz’813 does not teach that a plurality of bonding pads disposed in an edge region, the plurality of bonding pads electrically coupled to the first plurality of long sensor electrode and the second plurality of short sensor electrodes; at least two short sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active sensing region, the routing region, and the edge region.
Chang teaches a plurality of bonding pads disposed in an edge region, the plurality of bonding pads electrically coupled to the first plurality of long sensor electrode and the second plurality of short sensor electrodes (Fig.4, Chang discloses a touch panel comprising a plurality of small electrodes 420 at least two short sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads (see Fig.4, the sensor electrodes 420 in a same row are connected to each other through only one bonding pad 450) and at least one connection outside the active sensing region, the routing region, and the edge region (Fig. 4 above, an outside connection connecting at least two first electrodes 420 is located outside the active sensing region, the routing region, and the edge region).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 to include the method of providing a plurality of bonding pads in an edge portion to electrically coupled to small electrodes and long electrodes as taught by Chang. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch panel of Yilmaz’813 as modified by including a plurality of bonding pads of Chang is known to yield a predictable result of reducing the fabrication time and costs. Thus, a person of ordinary skill would have appreciated including in the touch panel of Yilmaz’813 the ability to do the method of Chang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Yilmaz’813 and Chang do not teach that the first group of short sensor electrodes electrically coupled to each other; the second group of short sensor electrodes electrically coupled to each other; and wherein the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis; wherein at least two short sensor electrodes of the first group of short sensor electrodes are coupled to each other.
the first group of short sensor electrodes electrically coupled to each other; the second group of short sensor electrodes electrically coupled to each other (Fig.4, Solven discloses a touch panel comprising a plurality of sensors including a first group of sensors 411A and a second group of sensors 411B. The sensors in each group are connected to each other); wherein the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis (Fig.4, the sensors 411A and the sensors 411B are arranged alternate along a vertical axis as shown in Fig.4); wherein at least two short sensor electrodes of the first group of short sensor electrodes are coupled to each other (Fig.4, sensors in a first group of short sensors (e.g., a first group of sensors 411A or a second group of sensors 411B) are coupled to each other. Fig.2A, para.[0056], the sensors are connected to a controller 218 through connectors 217. Therefore, the sensors 411A are coupled to each other through a connector. Similarly, the sensors 411B are coupled to each other through another connector).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 and Chang to include the method of interconnecting sensors to form a first group and a second group which are arranged alternate along a vertical axis as taught by Solven. Accordingly, the drive electrodes 241,243,245,251,253,255 of Yilmaz’813 are connected together to form a first group of drive electrodes and the drive electrode 242,244,246,252,254,256 are connected together to form a second group of drive electrodes. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch panel of Yilmaz’813 as modified by including a method of interconnecting sensors as taught by Solven is known to yield a predictable result of simplifying the touch panel since it reduces a number of wirings. Thus, a person of ordinary skill would have appreciated including in the touch panel of Yilmaz’813 the ability to do the method of Solven since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Yilmaz’813, Chang, and Solven do not teach that at least two long sensor electrodes are coupled through at least one connection outside the active sensing region, the routing region, and the edge region.
Tang teaches that sensor electrodes are coupled through at least one connection outside the active sensing region, the routing region, and the edge region (Fig.1, first electrode 311 and second electrodes 321 are connected to a connector 7 through connections (e.g., conductive fingers 73,74; linking lines 76) which are outside the touch panel. Therefore, the connections in the connector 7 are outside the active sensing region, the routing region, and the edge region as claimed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz; Solven, and Chang to include the connector of Tang such that the connector provides connections between the touch panel and the controller. Accordingly, a combination of Yilmaz’813, Chang, Solven, and Tang further teach at least two sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active sensing region, routing region, and the edge region. The motivation would have been in order to simplify the single layer structure and attain low manufacturing costs (Tang, [0007]).
Regarding Claim 29; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 28 as described above. Yilmaz’813 further teaches a first long sensor electrode (e.g., 260B, Fig.7D) of the adjacent pair of galvanically isolated long sensor electrodes forms a first unit cell with the at least one short sensor electrode of the first group of short sensor electrodes (Fig.7D, the sense electrode 260B forms capacitors with drive electrodes 241, 242, 243, 244, 245, 246), and a second long sensor electrode (e.g., sense electrode 260A, Fig.7D) of the adjacent pair of galvanically isolated long sensor electrodes forms a second unit cell with the at least one short sensor electrode of the first group of short sensor electrodes (the sense electrode 260A forms capacitors with drive electrodes 251, 252, 253, 254, 255, 256).
Regarding Claim 30; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 28 as described above. Yilmaz’813 further teaches a first long sensor electrode of the adjacent pair of galvanically isolated long sensor electrodes forms a first unit cell with the at least one short sensor electrode of the second group of short sensor electrodes, and a second long sensor electrode of the adjacent pair of galvanically isolated long sensor electrodes forms a second unit cell with the at least one short sensor electrode of the second group of short sensor electrodes (e.g., Fig.7D, the sense electrode 260B is capacitively coupled with the first group and the second group of drive electrodes).
Regarding Claim 31; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 28 as described above. Yilmaz’813 teaches short sensor electrodes are connected through a routing trace in the routing region (Fig.7D).
Yilmaz’813 does not teach that a first pad of the plurality of bonding pads is electrically coupled to a first short sensor electrode of the first group of short sensor electrodes and to a second short sensor electrode of the first group of short sensor electrodes; wherein the first and second short sensor electrodes of the first group of short sensor electrodes are electrically coupled to each other through a routing trace in the routing region.
Chang teaches the plurality of bonding pads are electrically coupled to a first short sensor electrode of the first group of short sensor electrodes (Fig.4, a bonding pad 450 is connected to first electrodes 420 in a same row) and to a second short sensor electrode of the first group of short sensor electrodes (Fig.4, a bonding pad 450 is connected to first electrodes 420 in a same row).
The motivation is the same as claim 28.
the first and second short sensor electrodes of the first group of short sensor electrodes are electrically coupled to each other through a routing trace in the routing region (e.g., see Fig.4).
The motivation is the same as claim 28.
Accordingly, a combination of Yilmaz’813, Chang, and Solven further teaches that a first pad of the plurality of bonding pads is electrically coupled to a first short sensor electrode of the first group of short sensor electrodes and to a second short sensor electrode of the first group of short sensor electrodes.
Regarding Claim 32; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 28 as described above. Yilmaz’813 does not teach the routing region is disposed on a first end of the capacitive sensor array and the edge region is disposed on a second end of the capacitive sensor array, the first and second ends of the capacitive sensor array opposite each other.
Chang teaches the routing region is disposed on a first end of the capacitive sensor array and the edge region is disposed on a second end of the capacitive sensor array, the first and second ends of the capacitive sensor array opposite each other (Fig.4 of Chang, the bonding pads are located in an opposite side of a routing region).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 to include the method of providing bonding pads in an edge region opposite to a routing region. The motivation would have been in order to reduce complexity of connections between electrodes and bonding pads.
Regarding Claim 34; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 28 as described above. Yilmaz’813 further teaches electrodes of the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis (see Figs.7A and 7D, the drive electrodes are alternatively arranged in a horizontal axis).
Regarding Claim 35; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 34 as described above. Yilmaz’813 further teaches electrodes of the first group of short sensor electrodes disposed on opposite sides of the adjacent pairs of galvanically isolated long sensor electrodes are disposed along a second axis substantially perpendicular to the first axis (see Fig.7D, the drive electrodes 241 and 251 are disposed on opposite sides of sense electrodes 260A and 260B which are disposed along a vertical axis).
Regarding Claim 36; Yilmaz’813 teaches a method comprising: 
providing a plurality of long sensor electrodes disposed as adjacent pairs in an active region (Figs.7A and 7D, sense electrodes 260A and 260B); 
providing a plurality of short sensor electrodes disposed in the active region and disposed on a first side of adjacent pairs of galvanically isolated long sensor electrodes and on a second side of adjacent pairs of galvanically isolated long sensor electrodes (Figs.7A and 7D, [0092]), the plurality of short sensor electrodes comprising: 
a first group of short sensor electrodes (a first group comprises drive electrodes 241, 243, 245, 251, 253, and 255; Fig.7D), wherein short sensor electrodes on the first side and the second side of the adjacent pairs of galvanically isolated long sensor electrodes are electrically coupled to each other by routing traces disposed at least in part in a routing region (Fig.7D), and 
a second group of short sensor electrodes (a second group comprises drive electrodes 242,244,246,252,254,256; Fig.7D), wherein short sensor electrodes on the first side and the second side of the adjacent pairs of galvanically isolated long sensor electrodes are electrically coupled to each other by routing traces disposed at least in part in the routing region (a second group of drive electrodes 241 and 252 are coupled to each other, Fig.7D); wherein at least two long sensor electrodes are coupled to teach other (Fig.7D, [0092,0093], two sense electrodes 260A and 260B are connected to each other and may be sensed together).
a plurality of bonding pads disposed in an edge region, the plurality of bonding pads electrically coupled to the first plurality of long sensor electrode and the second plurality of short sensor electrodes; at least two short sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active sensing region, the routing region, and the edge region.
Chang teaches a plurality of bonding pads disposed in an edge region, the plurality of bonding pads electrically coupled to the first plurality of long sensor electrode and the second plurality of short sensor electrodes (Fig.4, Chang discloses a touch panel comprising a plurality of small electrodes 420 and a plurality of long electrodes 430. The touch panel comprises a plurality of bonding pads 450 disposed in an edge region and electrically coupled to the small electrodes); at least two short sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads (see Fig.4, the sensor electrodes 420 in a same row are connected to each other through only one bonding pad 450) and at least one connection outside the active sensing region, the routing region, and the edge region (Fig. 4 above, an outside connection connecting at least two first electrodes 420 is located outside the active sensing region, the routing region, and the edge region).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 to include the method of providing a plurality of bonding pads in an edge portion to electrically coupled to small electrodes and long electrodes as taught by Chang. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch panel of Yilmaz’813 as modified by including a plurality of bonding pads of Chang is known to yield a predictable result of reducing the fabrication time and costs. Thus, a person of ordinary skill would have appreciated including in the touch panel of Yilmaz’813 the ability to do the method of Chang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as 
Yilmaz’813 and Chang do not teach that the first group of short sensor electrodes electrically coupled to each other; the second group of short sensor electrodes electrically coupled to each other; and wherein the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis; wherein at least two short sensor electrodes of the first group of short sensor electrodes are coupled to each other.
Solven teaches that the first group of short sensor electrodes electrically coupled to each other; the second group of short sensor electrodes electrically coupled to each other (Fig.4, Solven discloses a touch panel comprising a plurality of sensors including a first group of sensors 411A and a second group of sensors 411B. The sensors in each group are connected to each other); wherein the first group of short sensor electrodes and the second group of short sensor electrodes alternate along a first axis (Fig.4, the sensors 411A and the sensors 411B are arranged alternate along a vertical axis as shown in Fig.4); wherein at least two short sensor electrodes of the first group of short sensor electrodes are coupled to each other (Fig.4, sensors in a first group of short sensors (e.g., a first group of sensors 411A or a second group of sensors 411B) are coupled to each other. Fig.2A, para.[0056], the sensors are connected to a controller 218 through connectors 217. Therefore, the sensors 411A are coupled to each other through a connector. Similarly, the sensors 411B are coupled to each other through another connector).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz’813 and Chang to include the method of interconnecting sensors to form a first group and a second group which are arranged alternate along a vertical axis as taught by Solven. Accordingly, the drive electrodes 241,243,245,251,253,255 of Yilmaz’813 are connected together to form a first group of drive electrodes and the drive electrode 
Yilmaz’813, Chang, and Solven do not teach that at least two long sensor electrodes are coupled through at least one connection outside the active sensing region, the routing region, and the edge region.
Tang teaches that sensor electrodes are coupled through at least one connection outside the active sensing region, the routing region, and the edge region (Fig.1, first electrode 311 and second electrodes 321 are connected to a connector 7 through connections (e.g., conductive fingers 73,74; linking lines 76) which are outside the touch panel. Therefore, the connections in the connector 7 are outside the active sensing region, the routing region, and the edge region as claimed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Yilmaz; Solven, and Chang to include the connector of Tang such that the connector provides connections between the touch panel and the controller. Accordingly, a combination of Yilmaz’813, Chang, Solven, and Tang further teach at least two sensor electrodes are coupled to each other only through at least one of the plurality of bonding pads and at least one connection outside the active sensing region, routing region, and the edge region. The motivation would 
Regarding Claim 38; Yilmaz’813, Chang, Solven, Tang teach the method of Claim 36 as described above. Yilmaz’813 does not teach providing a first plurality of routing traces to electrically couple electrodes of the first group of short sensor electrodes to each other through the routing region and to a bonding pad of the plurality of bonding pads in the edge region.
Chang further teaches providing a first plurality of routing traces to electrically couple electrodes of the first group of short sensor electrodes to each other through the routing region and to a bonding pad of the plurality of bonding pads in the edge region (Chang, Fig.4, for example, routing traces connecting first row of electrodes 420 to a bonding pad 450). The motivation is the same as the rejection of claim 36.
Regarding Claim 39; Yilmaz’813, Chang, Solven, and Tang teach the method of Claim 38 as described above. Yilmaz’813 does not teach providing a second plurality of routing traces to electrically couple electrodes of the second group of short sensor electrodes to each other through the routing region and to a bonding pad of the plurality of bonding pads in the edge region. 
Chang teaches providing a second plurality of routing traces to electrically couple electrodes of the second group of short sensor electrodes to each other through the routing region and to a bonding pad of the plurality of bonding pads in the edge region (see Fig.4, e.g., routing traces connecting a second row of electrodes 420 to a bonding pad 450). The motivation is the same as the rejection of claim 36.
Regarding Claim 40; Yilmaz’813, Chang, Solven, and Tang teach the method of Claim 36 as described above. Yilmaz’813 does not teach providing a plurality of routing traces to electrically couple electrodes of the plurality of long sensor electrodes to bonding pads.
providing a plurality of routing traces to electrically couple electrodes of the plurality of long sensor electrodes to bonding pads (see Fig.4 of Chang, routing traces 460 connecting electrodes 430 to bonding pads 470). The motivation is the same as the rejection of claim 36.
Claims 27,33,37 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz’813 in view of Solven, Chang, and Tang as applied to claims 21,28,36 above, and further in view of Yilmaz et al. (U.S Pub 2010/0258360 A1, hereinafter referred to “Yilmaz’360”).
Regarding Claim 27; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 21 as described above. Yilmaz’813, Chang, Solven, and Tang do not teach at least one ground trace disposed within the active region, wherein the ground trace is disposed between at least one short sensor electrode of the second plurality of short sensor electrodes and a long sensor electrode of the first plurality of long sensor electrodes.
	Yilmaz’360 teaches at least one ground trace disposed within the active region, wherein the ground trace is disposed between at least one short sensor electrode of the second plurality of short sensor electrodes and a long sensor electrode of the first plurality of long sensor electrodes (Fig.1A, paragraphs [0028,0073], a touch panel comprises a plurality of ground electrodes 58 provided between a drive electrode and a sense electrode).
	At the time the invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify the touch panel of Yilmaz’813, Chang, Solven, and Tang to include the ground electrodes of Yilmaz’360 because such a modification is taught, suggested, or motivated by the art. More specifically, the motivation to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 is expressly provided by Yilmaz’360, stating that “The sensor may further comprise longitudinally extending ground electrodes arranged between adjacent electrode units to screen them from each other and thereby suppress capacitive coupling between adjacent electrode units” (paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 with the motivation of suppressing capacitive coupling between the drive electrodes and the sense electrodes.
Regarding Claim 33; Yilmaz’813, Chang, Solven, and Tang teach the capacitive sensor array of Claim 28 as described above. Yilmaz’813, Chang, and Solven do not teach at least one ground trace disposed within the active region, wherein the ground trace is disposed between at least one short electrode of the second plurality of short sensor electrodes and a long sensor electrode of the first plurality of long sensor electrodes.
	Yilmaz’360 teaches at least one ground trace disposed within the active region, wherein the ground trace is disposed between at least one short electrode of the second plurality of short sensor electrodes and a long sensor electrode of the first plurality of long sensor electrodes (Fig.1A, paragraphs [0028,0073], a touch panel comprises a plurality of ground electrodes 58 provided between a drive electrode and a sense electrode).
	At the time the invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 because such a modification is taught, suggested, or motivated by the art. More specifically, the motivation to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 is expressly provided by Yilmaz’360, stating that “The sensor may further comprise longitudinally extending ground electrodes arranged between adjacent electrode units to screen them from each other and thereby suppress capacitive coupling between adjacent electrode units” (paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground 
Regarding Claim 37; Yilmaz’813, Chang, Solven, and Tang teach the method of Claim 36 as described above. Yilmaz’813, Chang, Solven, and Tang do not teach providing at least one ground trace disposed within the active region, wherein the ground trace is disposed between at least one short sensor electrode of the second plurality of short sensor electrodes and a long electrode of the first plurality of long sensor electrodes.
	Yilmaz’360 teaches providing at least one ground trace disposed within the active region, wherein the ground trace is disposed between at least one short sensor electrode of the second plurality of short sensor electrodes and a long electrode of the first plurality of long sensor electrodes (Fig.1A, paragraphs [0028,0073], a touch panel comprises a plurality of ground electrodes 58 provided between a drive electrode and a sense electrode).
At the time the invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 because such a modification is taught, suggested, or motivated by the art. More specifically, the motivation to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 is expressly provided by Yilmaz’360, stating that “The sensor may further comprise longitudinally extending ground electrodes arranged between adjacent electrode units to screen them from each other and thereby suppress capacitive coupling between adjacent electrode units” (paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the touch panel of Yilmaz’813, Chang, and Solven to include the ground electrodes of Yilmaz’360 with the motivation of suppressing capacitive coupling between the drive electrodes and the sense electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691